Citation Nr: 1632649	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as acute bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his June 2014 substantive appeal, the Veteran requested to appear at a Board hearing.  Pursuant to a February 2015 Board remand, the Veteran was scheduled for a videoconference hearing in November 2015 but subsequently cancelled his hearing.


FINDING OF FACT

COPD was first diagnosed many years after his military service ended and has not been shown by competent medical or lay evidence to be etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD, claimed as acute bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran contends that he developed COPD as a result of his active duty service.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claim.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements: (1) that the Veteran served in the Republic of Vietnam during the Vietnam War era; and (2) that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

In this case, the Veteran's DD-214 reflects that he served in the Republic of Vietnam.  A review of his records reflects that he served from March 4, 1967 to February 26, 1968.  Therefore, exposure to herbicides is conceded.  

Service connection for a respiratory condition, to include the Veteran's diagnoses of COPD and acute bronchitis, is not available on a presumptive basis as due to exposure to herbicides because it is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e).  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of COPD or bronchitis, although he was treated for an upper respiratory infection in September 1966.  A November 1968 record noted the Veteran had a cold, headache and a non-productive cough.  His May 1969 separation examination report noted normal clinical findings for the lungs and chest.  However, in his May 1969 Report of Medical History, the Veteran endorsed a history of experiencing pain or pressure in the chest and chronic cough.  No pertinent defects, diagnoses or interval history was noted.

Post-service medical records include a July 2010 private treatment record which noted the Veteran was admitted to a hospital for shortness of breath and coughing for two days.  He was discharged with a diagnosis of acute bronchitis.  VA treatment records show the Veteran has had normal pulmonary examinations with no evidence of asthma, pneumonia, or bronchitis.

In July 2011, the Veteran was afforded a VA respiratory examination.  The Veteran reported noticing some shortness of breath since last year and was seen for acute bronchitis in July 2010.  The Veteran stated his breathing issues started last year, and he noticed experiencing easy fatigability when walking shortly before that time.  The Veteran was also noted to have smoked one pack a day of cigarettes for the past 30 years.  He quit smoking about four years ago.

The VA examiner noted that the Veteran was diagnosed with COPD after his hospitalization for acute bronchitis in July 2010.  He noticed some fatigue and dyspnea on exertion for a few months before that time.  The Veteran has a long history of smoking.  The VA examiner concluded that the Veteran's chronic cough and chest pressure mentioned on his exit examination and the one-time treatment for an upper respiratory tract infection during active military service was less likely as not related to his COPD and acute bronchitis diagnosed the year before.  Instead, the VA examiner attributed the Veteran's diagnosed respiratory conditions to his longstanding history of smoking cigarettes.   

The Board finds the July 2011 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided an adequate rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no opinion to the contrary in the claims file on the etiology of the Veteran's claimed respiratory condition.

The only evidence in support of his claim are the Veteran's own lay statements that his respiratory problems are due to active duty service.  But as a layperson, without any medical training or expertise, the Veteran is simply not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to comment on symptoms (e.g., shortness of breath) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with active duty service many years ago.  

In sum, the evidence of record shows that onset of the Veteran's COPD and acute bronchitis occurred years after separation from active duty, and neither diagnosed condition has been shown to be etiologically related to his active duty service.  Further, service connection is not warranted based on exposure to herbicides.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for COPD, claimed as acute bronchitis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


